OO\]O'\§II-l>b)l\))_‘

[\)[\-)l\)[\)[\)[\)[\)[\)[\))_‘>-¢>_‘>_¢»-*>_¢>_‘>_a>_¢p_a
OO\]O\Lh-I>W[\)’_‘O\OOO\]O\Lh-LDJN*_‘O©

 

 

The Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

IGNACIO LANUZA, NO. CV-14-1641-BJR
Plaintiff’ Order Denying the United States
VS_ Request to File Separate Statement

of Jurisdictional Facts

JONATHAN LOVE, and
UNITED STATES OF Al\/IERICA,

Defendants.

Defendant the United States seeks leave of court to file a 22-page Statement of
Jurisdictional F acts in Support of its lZ(b)(l) motion to dismiss. The Court, having read the
proffered statement, finds as follows: the statement contains lengthy and detailed sections
devoted to matters that are repetitious and irrelevant For example, the Court does not need to be
acquainted With the steps taken by ICE related to its ethical code and the contents thereof; nor
does the Court need exhaustive details as to the plea and sentencing of attorney Love. One
sentence Would probably suffice. The fact that no other member of ICE joined in l\/lr. Love’s
actions can also be summed up in one sentence rather than several pages.

The Court finds that the relevant history of the case and the factual background of
defendant's past dealings with ICE can be adequately presented in Defendant’s brief in support of
its motion to dismiss. To ensure that Defendant is able to do so the court grants Defendant leave
to file a overlength brief in support of its motion that is ten pages beyond that allowed by the

Court’s standing order (Dkt. No. 105).

Order Denying l\/lotion for Permission to File Satement of Juridictional Facts - l

OO\]O`\U!-l>~b~)l\)>-*

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The Court ORDERS as follows:

1. The United States’ motion to file a separate Statement of Jurisdictional F acts (with
attachments) is DENIED.

2. The United States is granted leave to file a motion to dismiss that is 25 pages instead of
the 15 allowed by the Court’s standing order. Further, the United States is granted a
one-day enlargement of its deadline to file this motion no later than May 1, 2019.

3. Lanuza is granted leave to file an opposition that is 20 pages instead of the 10 pages
permitted by the Court’s standing order.

4. All other deadlines and page limitations remain in 'effect.

SO ORDERED.

Dated this 30th day of April 2019.

gail/dew .@Z’La;@?.at/

rbara Jacobs Rothstein
U.S. District Court Judge

Order Denying Motion for Permission to File Satement of Juridictional Facts - 2

